Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a sealed packaging for cosmetics which includes two containing bodies, one being a cap, a central body attached to one of the containing bodies and extending into the other containing body, first and second fastening elements adapted to couple the cap or second containing body to the first containing body, and a seal sleeved at an outer side radially spaced apart from the central body of at least one of the containing bodies, and an outer wall of the seal is provided with a protuberance protruding radially between the containing bodies as claimed wherein the first and second fastening elements are magnetic type fastening elements and the protuberance is configured to create an air gap and to be deformed to at least partially compress the air gap when the sealed packaging is closed. The prior art of record does not teach a two part cosmetic package as claimed with both two magnetic type fasteners and sleeve seal with a deformable air gap on a protuberance as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacob et al.’314 teaches another sealed packaging for cosmetics having mating magnetic fasteners 2, 6 and a seal 3 or 9 with protuberances but does not disclose the seal to include an air gap in a protuberance protruding radially between the containing bodies as claimed. Pires et al., Jacob et al.’305 and Kress et al. teach other related sealed packaging for cosmetics. Drugeon and Chou teach .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754